Case 2:18-cv-O7930-I\/|VL-.]CW Document 16-2 Filed 11/01/18 Page 1 of 1

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

BETTY J. JOHNSON
Plaintijj”,

Vs. CIVIL ACTION No. 2:18-cv~07930

INVESTOR EQUITIES, L.L.C.,
a Louisiana limited liability company
doing business in the State of Louisiana,

SECTION S, MAG. 2

JUDGE MARY ANN VIAL
GRAYSTAR MORTGAGE, L.L.C., LEMMON
a Louisiana limited liability company
doing business in the State of Louisiana, MAGISTRATE JOSEPH C.
WILKINSON, JR.
MICHAEL BROWN,
Defendants.

`_’\_JV\_J\/\./\-/\_/\_/\_/\_/\_/VV\»/\_/

 

AFFIDAVIT IN SUPPORT OF REOUEST FOR DEFAULT
l, Anthony Sartorio, declare under penalty of perjury that the following facts
are true and correct to the best of my information and belief:

l. l arn the attorney for the plaintiff in this action.

2. A Cornpiaint was filed herein on August 20, 2018, and service of process was had
on the defendant, Michael Brown, on Septem‘oer 6, 2018 by the United States
Marshals Service.

3. More than twenty one (21) days have elapsed since the defendant in this action

Was served, and the defendant has failed to plead or otherwise defend as provided

y(/V\Vr<

Anthony Sartorio,
Attorney for Betty Johnson

by the Federal Rules of Civil Procedure.

Sworn to aind subscribed before
Me thg }__ day Ofl _.=._ '_-»_-

     
  
 

 

l MYcoMM Exr-z upon DEATH

